Per Curiam,
This feigned issue under the sheriff’s interpleader act was submitted to the jury, on the testimony properly before them, with instructions quite as favorable to the plaintiff as he could reasonably ask.
The main question was whether there was such a deliver of the property in controversy, pursuant to the alleged sale by Mrs. Daugherty to the plaintiff, as would be good against the defendant. The testimony, as to the bona fides of the alleged delivery and change of possession, was so meager and unsatisfactory as to make the question of its submission a close one, but the learned trial judge, giving the plaintiff the benefit of any doubt as to its sufficiency, submitted it fairly to the jury, and they found in favor of the defendant. There was no question as to the admission or rejection of testimony. Nor do we think there is any question involved in either of the assignments of error that requires discussion. Neither of them is sustained.'
Judgment affirmed.